DETAILED ACTION
A.	This action is in response to the following communications: Transmittal of New Application filed 12/17/2019.
B.	Claims 1-21 remains pending.


Claim Rejections - 35 USC § 102

1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cella, Charles, Howard et al. (US Pub. 2020/0103894 A1), herein referred to as “Cella”.


As for claims 1 and 18, Cella teaches. A system and corresponding method of 18 comprising: an estimation processor configured to implement a set of diverse estimation models (par. 400 machine learning systems) that generate future damage estimates for a component, each estimation model generating a future damage estimate, yi, for the component at each of a plurality of life units, of the component based on one or more anticipated stressors of the component (par. 291 use of machine learning system to predict damage to components based upon current and future stresses and usage) ;

at least one damage detector configured to detect damage to the component (par. 312 examples of detection of failure);

a damage estimator configured to estimate a magnitude of current damage, gii, of the component for each life unit, 7, based at least in part on the detected damage (par. 1106 failure information collected for determining life of components);

an error processor configured to estimate an error, ei, between each future damage estimate, yi, and the magnitude of current damage, g#i, for each life unit, (par. 1164 errors in the data that is to be used for the learning machine can be adjusted through weights and filters);

a weight calculator configured to calculate weights, wi, for the future damage estimates, each weight being inversely proportional to the error (par. 1164 adjustment to machine learning data through applying weights and filters); and
(par. 291: adjusting one or more weights, structures, rules, or the like (such as changing a function within a model) based on feedback (such as regarding the success of a model in a given situation) or based on iteration (such as in a recursive process). Where sufficient understanding of the underlying structure or behavior of a system is not known, insufficient data is not available, or in other cases where preferred for various reasons, machine learning may also be undertaken in the absence of an underlying model; that is, input sources may be weighted, structured, or the like within a machine learning facility without regard to any a priori understanding of structure, and outcomes (such as those based on measures of success at accomplishing various desired objectives) can be serially fed to the machine learning system to allow it to learn how to achieve the targeted objectives. For example, the system may learn to recognize faults, to recognize patterns, to develop models or functions, to develop rules, to optimize performance, to minimize failure rates.)

a fusion processor configured to: combine the future damage estimates of the estimation models by: applying the calculated weights respectively to future damage estimates providing weighted future damage estimates; and generating a combined future damage estimate by combining the weighted future damage estimates (par. 1101 and 1102 fusion/multiplexing data from various streams of data to input into the learning model); and predict a remaining useful life of the component based on the combined future damage estimate (par. 1105 Within the smart band platform 10722, an expert system, which may comprise a neural net, a model-based system, a rule-based system, a machine learning data analysis circuit, and/or a hybrid of any of those, may begin iteration towards convergence on a smart band that is optimized for a particular goal or outcome, such as predicting and managing performance, health, or other characteristics of a piece of equipment, a component, or a system of equipment or components) .

As for claim 2, Cella teaches. The system of claim 1, further comprising at least one model of the component, wherein the magnitude of current damage is based on estimations obtained from the model (par. 1106 expert system having machine learning model to estimate failure and damage).

As for claim 3, Cella teaches. The system of claim 1 wherein at each life unit, 7, the weight, wi, for the future damage estimate, yi, is a maximum of errors of future damage estimates of the estimation models | to N, max(ez,e2, ... ,ev) for the life unit, 7, divided by an absolute value of the error, |e:| for the future damage estimate, yi (par. 1015 example of neural network input layer with n to 1 neurons used and input neurons may, in embodiments, standardize the value ranges by subtracting the median and dividing by the interquartile range).

As for claims 4 and 19, Cella teaches. The system of claim 1 and method of claim 18, wherein the weight calculator is configured to skew the weights toward underestimation of the future damage (par. 1119 adjusting the weights further).

As for claim 5, Cella teaches. The system of claim 1, wherein the weight calculator is configured to: calculate relatively larger weights for damage estimates of estimation models that underestimate the remaining useful life of the component; and calculate relatively smaller weights for damage estimates of estimation models that overestimate the remaining useful life of the component (par. 1126 adjustments to weights/biases of the machine learning data).

As for claim 6, Cella teaches. The system of claim 1, further comprising a memory that stores knowledge of overestimation of future damage by at least one estimation model and knowledge of underestimation of future damage by at least another estimation model (par. 1126 adjustments to weights/biases of the machine learning data).

As for claim 7, Cella teaches. The system of claim 1, wherein, prior to generating the future damage estimates, the estimation processor is configured to update at each life unit at least some of the estimation models based on the magnitude of current damage (par. 869-870 prediction based upon trained model from neural network about the estimation of component being monitored).

As for claim 8, Cella teaches. The system of claim 1, further comprising a stage of life estimator configured identify multiple stages of life of the component and to calculate the weights based on a current stage of life of the component (par. 337 the system may use the condition changes such as load, speed, temperature or other changes in the machine or system to conduct the transfer function. In embodiments, different transfer functions may be compared to each other over time. In embodiments, difference transfer functions may be strung together like a movie that may show how the machinery fault changes, such as a bearing that could show how it moves through the four stages of bearing failure and so on).

As for claim 9, Cella teaches. The system of claim 8, wherein the stage of life estimator is configured to identify: an early life stage in which the component has not experienced a fault condition that  exceeds a first fault threshold; and later life stages in which the component has experienced a fault condition that exceeds a predetermined fault threshold (par. 337 multiple stages, par. 652 early change detection); and

As for claim 10, Cella teaches. The system of claim 1, further comprising a reasoner processor configured to detect a fault condition of the component (par. 654 system for data collection in an industrial environment may be configured with ultrasonic sensors that capture information that may lead to early detection of potential failure modes of these high-strain elements).

As for claims 11 and 21, Cella teaches. The system of claim 10 and method of claim 18, wherein the reasoner processor is configured to calculate a prognostic horizon of the remaining useful life of the component in response to the fault condition (par. 1206 systems include one or more, or all, of the sensors 10908 as analog sensors and/or as remote sensors. An example system includes the secondary value 10932 being a value such as: a virtual sensor output value; a process prediction value (e.g., a success value for a production run, an overtemperature value, an overpressure value, a product quality value, etc.); a process state value (e.g., a stage of the process, a temperature at a time and location in the process); a component prediction value (e.g., a component failure prediction, a component maintenance or service prediction, a component response to an operating change prediction); a component state value (a remaining service life or maintenance interval for a component); and/or a model output value having the sensor data values 10948 from the fused number of sensors 10926 as an input).


As for claims 12 and 21, Cella teaches. The system of claim 11 and method of claim 18, wherein the weight calculator is configured to calculate the weights based on one or both of the prognostics horizon and a life stage of the component within the prognostic horizon (par. 1206 life stages are monitored and outputted for forecasting).

As for claim 13, Cella teaches. The system of claim 12, wherein the reasoner processor is configured to update the prognostic horizon based on changes in anticipated stressors (par. 1293 stresses) of the component and/or the magnitude of current damage, gv (par. 1206 fused data from multiple sensor data outputs from the trained model to aid in forecasting).

As for claim 14, Cella teaches. The system of claim 13, wherein the weight calculator is configured to calculate the weights based on one of multiple stages of life of the component that occur after the updated prognostic horizon (par. 1126 and 1206 fused data which have weights applied from multiple sensor data outputs from the trained model to aid in forecasting).

As for claim 15, Cella teaches. The system of claim 1, further comprising a training subsystem configured to train at least one estimation model (par. 1106 expert system).


As for claim 16, Cella teaches. The system of claim 1, further comprising a training subsystem configured to train at least one estimation model to overestimate the remaining useful life of the component and/or to underestimate the remaining useful life of the component (par. 1106 training learning machine to predict failure of components and their remaining life).

As for claim 17, Cella teaches. The system of claim 1, wherein: the estimation processor is configured to detect outlier future damage estimates; and the weight calculator is configured to set the weights corresponding to the outlier future damage estimates to zero (par. 1119 and 1128 can set weights accordingly to limit damage).

(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        July 29, 2022